           Case 1:18-cv-00229-JMF Document 46 Filed 07/23/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 IN RE:                                                                 :
                                                                        :
 GENERAL MOTORS LLC IGNITION SWITCH                                     :   14-MD-2543 (JMF)
 LITIGATION                                                             :
                                                                        :   ORDER TO SHOW
 This Document Relates To:                                              :       CAUSE
 Trent v. General Motors LLC, 18-CV-229 (JMF)                           :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Complaint in this case was filed with the Court on November 29, 2017, see 18-CV-
229, Docket No. 1, but the docket does not reflect that the Complaint was ever served on
Defendant Leah Huffman. On July 22, 2019, Plaintiff’s claims against General Motors LLC
were voluntarily dismissed by stipulation. See Docket No. 6965.

       In light of the foregoing, Plaintiff is hereby ORDRED to show cause, in writing, as to
why Plaintiff has failed to serve the summons and Complaint within the 90 days prescribed by
Rule 4(m) of the Federal Rules of Civil Procedure or, if Plaintiff believes that Defendant Leah
Huffman has been served, when and in what manner such service was made. Further, if Plaintiff
believes that Defendant Leah Huffman has been served, she shall also show cause, in writing,
why the Court should not issue a Suggestion of Remand as to her remaining claims in light of
dismissal of all claims against General Motors LLC.

        If the Court does not receive any communication from Plaintiff by August 5, 2019, in
compliance with the requirements listed above, the Court will dismiss the case without further
notice.

        Finally, Plaintiff is directed (1) to notify Defendant Leah Huffman’s attorneys in this
action by serving upon each of them a copy of this Order and (2) to file proof of such notice with
the Court by July 26, 2019. If unaware of the identity of counsel for Defendant Leah Huffman,
counsel receiving this order must forthwith send a copy of this Order to that party personally.

        SO ORDERED.

Dated: July 23, 2019                                       __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
